Title: From John Adams to Elbridge Gerry, 19 August 1782
From: Adams, John
To: Gerry, Elbridge




Aug. 19. 1782

My dear Friend

I am ashamed to let Mr Guild go without a long Letter to you—but you must pardon me. Mr Guild calls upon me for my Dispatches.
There are Conferences begun about Preliminaries at Paris and Things are tending to a Congress, but I fancy they would have gone on much better, if Congriss had adhered to your their first Plan. Never did the Neccessity of a clear and firm Conduct appear more plainly to me than upon this occasion.
It was my Intention to have written you at large upon affairs—but Mr Guilds obligations to go sooner than expected have disappointed me. As some Compensation however I inclose to you all the newest Papers. In to days it is said France insists on a formal Acknowledgment of American Independence, that her Ministers may meet a Congress.

Adieu

 